                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

CRYSTAL VL RIVERS,                                    )
                                                      )
       Plaintiff,                                     )
                                                      )       NOTICE
vs.                                                   )       Civil Action No. 6:18CV00061
                                                      )
UNITED STATES OF AMERICA, ET AL.,                     )
                                                      )
       Defendant.                                     )

To:    CRYSTAL VL RIVERS

       Rule 4(m) of the Federal Rules of Civil Procedure states "If a defendant is not served within
90 days after the complaint is filed, the court – on motion or on its own notice to the plaintiff –
must dismiss the action without prejudice against that defendant or order that service be made
within a specified time. But if the plaintiff shows good cause for the failure, the court must extend
the time for service for an appropriate period. This subdivision (m) does not apply to service in a
foreign country under Rule 4(f) or 4(j)(l) or to service of a notice under Rule 71.1(d)(3)(A).”

       Pursuant to that rule, you are hereby given notice that the Court's record reflects that your
Second Amended Complaint was filed on July 2, 2019, and as of this date, service has not been
executed on the below listed defendants:

                               Virginia State Police
                               Bedford County Virginia
                               City of Lynchburg Virginia
                               Bill Talbott
                               Virginia State Corporation Commission
                               E. Joseph Face, Jr.
                               Select Bank
                               J. Michael Thomas
                               Kelly Potter
                               Union Bankshares Corporation
                               Union Bank and Trust
                               S & R Farm LLC
                               Albermarle County
                               State Corporation Commission
                               Bureau of Financial Institutions
                               Robert Beach
                               Branch Banking and Trust Company of Virginia
        You have until September 30, 2019 to notify the Clerk of this Court that service has been
accomplished on said defendants. Otherwise, the named defendants will be dismissed from the
suit without prejudice by Order of this Court.

                                                    JULIA C. DUDLEY, CLERK

                                                    By:    s/F.Coleman
                                                           Deputy Clerk
